NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7308


                                ROBERT A. THOMAS,

                                                            Claimant-Appellant,

                                          v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Virginia A. Girard-Brady, ABS Legal Advocates, P.A., of Lawrence, Kansas, for
claimant-appellant.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Jeffrey S. Bucholtz, Acting Assistant Attorney General; Jeanne E.
Davidson, Director; Martin F. Hockey, Jr., Assistant Director. Of counsel was Harold D.
Lester, Assistant Director. Of counsel on the brief was Michael J. Timinski, Deputy
Assistant General Counsel, and Tracey P. Warren, Attorney, United.States Department
of Veterans Affairs, Office of General Counsel, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                      NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                      2007-7308



                                ROBERT A. THOMAS,

                                                             Claimant-Appellant,

                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.



                                   Judgment
ON APPEAL from the         United States Court of Appeals for Veterans Claims

In CASE NO(S).             05-2232.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, Circuit Judge, FRIEDMAN, Senior Circuit Judge and MOORE,
Circuit Judge):


                           AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT


DATE:_April 10, 2008_                    /s/ Jan Horbaly
                                        Jan Horbaly, Clerk